Citation Nr: 0121798	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  95-00 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome and/or undiagnosed illness manifested by diarrhea.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by dizziness and disequilibrium, 
headaches, and muscle and joint pain.

3.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

4.  Entitlement to an increased rating for chronic fatigue 
with depression and memory loss, currently rated 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served in the Army National Guard, including 
active service from November 1990 to December 1991.  During 
this period, he served in Southwest Asia during Operation 
Desert Shield/Storm from December 1990 to May 1991.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of various Department of Veterans Affairs 
(VA) Regional Offices (RO).  As set forth above, the 
veteran's claims are now within the jurisdiction of the Waco 
RO.  

By November 1993 rating decision, the RO denied service 
connection for undiagnosed illness manifested by chronic 
fatigue, headaches, dizziness, disequilibrium, depression, 
and chronic diarrhea.  The veteran duly appealed the 
determination and in January 1995, he testified before a 
Hearing Officer at the RO.

By December 1995 rating decision, the RO granted service 
connection for an undiagnosed illness manifested by chronic 
fatigue with depression, assigning it a 10 percent rating, 
effective November 2, 1994.  The grant of service connection 
for this disability constitutes a full award of the benefit 
sought on appeal as to this issue.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  The veteran did not perfect 
an appeal with regard to the downstream elements of effective 
date or the initial rating for chronic fatigue with 
depression.  

By November 1996 rating decision, the RO denied a rating in 
excess of 10 percent for chronic fatigue with depression.  By 
March 1998 decision, the RO recharacterized the veteran's 
disability as chronic fatigue with depression and memory 
loss, and continued the 10 percent rating assigned.  Also, in 
March 1998, the RO denied a compensable rating for bilateral 
hearing loss and service connection for an undiagnosed 
illness manifested by muscle and joint pains.  The veteran 
appealed the determination and in October 2000, he testified 
at a Board hearing at the RO as to all the issues on appeal.

It is noted that by March 1998 rating decision, the RO denied 
a rating in excess of 10 percent for a skin disorder, actinic 
keratosis.  In April 1998, on a VA Form 9, the veteran 
appeared to disagree with the RO determination in this 
regard.  As a Statement of the Case on this matter has not 
been issued, additional action by the RO is required as set 
forth below in the Remand portion of this decision.  See 
Manlincon v. West, 12 Vet. App. 328 (1999).


FINDINGS OF FACT

1.  The veteran had active duty in the Southwest Asia theater 
of operations during the Gulf War.

2.  Lay and medical evidence indicates that he has had 
chronic diarrhea, dizziness and disequilibrium, headaches, 
and muscle and joint aches, since at least 1992.  

3.  The preponderance of the medical evidence attributes his 
diarrhea, dizziness and disequilibrium, headaches, and muscle 
and joint pain to an undiagnosed illness.


CONCLUSION OF LAW

The veteran's undiagnosed illness manifested by diarrhea, 
dizziness and disequilibrium, headaches, and muscle and joint 
pain had its onset in service in the Southwest Asia theater 
of operations during the Gulf War.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  That law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (codified as amended at 38 
U.S.C. § 5103 (West Supp. 2001)).  The VCAA also requires the 
Secretary to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A (West Supp. 2001)).

In this case, the Board finds that VA has no further duty to 
the veteran with respect to his claims of service connection 
for undiagnosed illnesses manifested by diarrhea, dizziness 
and disequilibrium, headaches, and muscle and joint pain.  
His service medical records are on file, he has undergone 
repeated medical examinations, he has testified at two 
personal hearings, and he has been issued, among other 
things, a statement of the case and several supplemental 
statements of the case.  His representative has also 
presented argument on his behalf.  After reviewing the 
record, the Board is unable to conceive of an avenue of 
development that has not yet been explored.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the new VCAA.  38 U.S.C.A. § 
5107(a) (West 1991); VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (codified as amended at 38 U.S.C. 
§§ 5103 and 5103A (West Supp. 2001).  Thus, there no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

I.  Factual Background

In pertinent part, the veteran's service medical records show 
that in March 1991, he injured his left knee and developed 
mild right shoulder pain after playing volleyball.  On 
physical examination in April 1991, he complained of knee, 
shoulder, and left finger pain following a volleyball 
accident.  On clinical evaluation, his upper extremities, 
lower extremities, spine, musculoskeletal and neurologic 
systems were normal.  On a report of medical history, he 
complained of painful knee and shoulder joints in the 
morning, as well as cramps in his legs following exercise.  
He also reported a history of collar bone, elbow and shoulder 
fractures in a bull riding accident.  He specifically denied 
experiencing fatigue, weight loss, nausea, diarrhea, 
dizziness, fainting spells, and frequent or severe headaches.  

Subsequent service medical records show that the veteran 
continued to complain of persistent left knee pain.  
Arthroscopy in June 1991 showed a tear of the lateral 
meniscus and chondromalacia.  In September 1991, he underwent 
medical examination in connection with Medical Board 
proceedings.  At that time, a history of hearing loss and a 
left knee injury in Saudi Arabia was noted, although the 
veteran denied any additional serious medical illnesses, 
including of the neural, pulmonary, cardiovascular, 
gastrointestinal, genitourinary, or musculoskeletal system.  
On physical examination, his head was normocephalic.  Normal 
bowel sounds were auscultated.  There was a full range of 
motion of the spine and both upper and lower extremities.  
Neurologic examination showed that gross muscle strength and 
sensory examination of all extremities was normal.  The 
diagnoses included traumatic arthritis of the left knee and 
hearing loss.  In December 1992, the veteran was medically 
discharged from the service for these disabilities.  

In December 1991, he filed claims of service connection for 
several disabilities, including a left knee disability, an 
index finger disability, and hearing loss.  He also claimed 
entitlement to service connection for nerve damage as a 
residual of a spinal block.  His application is entirely 
silent for notations of diarrhea, dizziness and 
disequilibrium, headaches, and diffuse muscle and joint pain.

In connection with his claim, he underwent VA medical 
examination in February 1992.  At that time, examination of 
the digestive and genitourinary system was normal.  
Neurological examination revealed subjective low back and leg 
pain which the veteran claimed had been present since his 
June 1991 spinal anesthesia.  However, there was no objective 
evidence of any neurological deficits.  

In July 1992, the veteran filed a claim of service connection 
for severe fatigue, headaches, dizziness, depression and 
diarrhea.  He claimed that these symptoms had been present 
since February 1991.  

VA clinical records show that the following month, the 
veteran sought treatment for symptoms which he attributed to 
his Gulf War service, including chronic diarrhea.  In 
September 1992, he was hospitalized with complaints of 
chronic fatigue and diarrhea since returning from Saudi 
Arabia.  A flexible sigmoidoscopy and laboratory tests were 
normal.

On September 1992 VA medical examination the veteran claimed 
he developed diarrhea and chronic fatigue in 1991, and that 
his symptoms had persisted to date.  He also claimed he had 
"nerve damage" which interfered with his equilibrium, as 
well as headaches, which had been present since March 1991.  
The diagnoses included chronic fatigue syndrome, chronic 
diarrhea, tension headaches, and temporary disequilibrium 
associated with changes in position.  

In a March 1993 letter, a private physician indicated that he 
had treated the veteran since 1992.  He indicated that since 
that time, most of the veteran's health care needs had been 
transient and intermittent.  Specifically, he indicated that 
the veteran had complained of chronic diarrhea which he felt 
was due to radiation poisoning in Saudi Arabia.  It was also 
noted that the veteran had degenerative joint disease in the 
left knee and a congenital abnormality in his back.  

VA clinical records show that in June 1993, the veteran 
underwent electronystagmographic testing in connection with 
his complaints of vertigo.  The results were within normal 
limits.  A colonoscopy was performed in November 1993 in 
connection with his reports of chronic diarrhea.  The results 
of that study were also normal. 

In September 1993, the veteran again underwent VA medical, 
psychiatric, and neurologic examinations at which he reported 
that soon after being exposed to environmental hazards in the 
Persian Gulf, he began experiencing a number of symptoms 
which included headaches, fatigue and diarrhea.  He also 
reported having symptoms of dizziness.  The diagnoses 
included migraine headaches, chronic fatigue on a nonorganic 
basis, and chronic diarrhea on a nonorganic basis.  

In October 1994, the veteran was hospitalized with multiple 
medical complaints which he attributed to his Gulf War 
Service.  Among other things, he complained of chronic 
fatigue, chest pain, aching joints, loss of balance, 
recurrent headaches, and diarrhea.  On physical examination, 
the veteran appeared healthy.  Laboratory testing was normal.  
Chest X-ray showed no pulmonary disease and a pulmonary 
function test was normal.  A bone marrow and biopsy test were 
also performed and was negative for any abnormalities.  The 
examiner indicated that he had exhausted all diagnostic 
possibilities for the veteran's reported symptoms.

In January 1995, the veteran testified at a hearing at the RO 
that in January 1991 he became ill with flu-like symptoms and 
lost 20 to 21 pounds in several days.  He stated that his 
diarrhea and headaches started shortly thereafter.  He 
claimed that none of these symptoms had been present prior to 
his service in Saudi Arabia.  

In November 1997, the veteran underwent a VA Persian Gulf War 
examination.  The diagnoses included irritable bowel 
syndrome, due to unknown disease, undiagnosable; arthralgias 
and myalgias, due to unknown disease; balance loss, exact 
etiology unknown.  

In October 2000, the veteran testified at a Board hearing at 
the RO that, during his Gulf War service, he became ill with 
flu-like symptoms, causing him to lose 21 pounds over a two 
week period.  He stated that his symptoms included headaches, 
joint and muscle pain, dizziness and disequilibrium, and 
diarrhea, which had persisted to the present day.  He 
indicated that such symptoms had not been present prior to 
his Gulf War service, and that he had undergone numerous 
diagnostic tests to determine the cause of his symptoms, but 
none had identified any objective pathology.  He acknowledged 
that he was a bull rider for many years prior to service and 
had been thrown many times, but he stated he was never hurt 
in any of those incidents.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Generally, in order prevail on a claim of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

However, in some circumstances, service connection for 
chronic, undiagnosed illness arising from service in 
Southwest Asia during the Persian Gulf War may be compensated 
under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.

Under those provisions, service connection may be established 
for objective indications of a chronic disability resulting 
from an undiagnosed illness or illnesses, provided that such 
disability (1) became manifest during service on active duty 
in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001; and (2) by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 U.S.C.A. § 1117, 38 C.F.R. § 
3.317 (2001).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

However, compensation shall not be paid under this section if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 authorize service 
connection on a presumptive basis only for disability arising 
in Persian Gulf veterans due to "undiagnosed illness" and 
may not be construed to authorize presumptive service 
connection for diagnosed illnesses, such as fibromyalgia, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VA O.G.C. Prec. Op. No. 8-98 (Aug. 3, 1998), 
63 Fed. Reg. 56,703 (1998).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  VCAA, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000), (codified at 
38 U.S.C.A. § 5107(b)); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990) (providing that a veteran need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail).

III.  Analysis

As an initial matter, the Board notes that the veteran's DD 
Form 214 reflects that he served in the Southwest Asia 
theater of operations from December 1990 to May 1991.  Based 
on this evidence and for purposes of analysis under 38 C.F.R. 
§ 3.317 (2001), the Board finds that the veteran had active 
military service in the Southwest Asia theater of operations 
during the Gulf War.

Turning to the merits of the veteran's claims, the Board 
notes that he contends that he has had symptoms of diarrhea, 
dizziness and disequilibrium, headaches, and muscle and joint 
pain since his service in the Gulf War.  Indeed, the record 
objectively shows that he has repeatedly complained in 
clinical settings of experiencing such symptoms since August 
1992, shortly after filing his claim for VA benefits.  In 
addition, the veteran's reported symptoms have generally been 
confirmed in lay statements made by his spouse.  The Board 
finds that the evidence above is sufficient to show for 
purposes of 38 C.F.R. § 3.317 that the veteran exhibited 
objective indications of chronic disability, manifested by 
symptoms of diarrhea, dizziness and disequilibrium, 
headaches, and muscle and joint pain.

However, in order to establish service connection for his 
claimed disabilities, the legal criteria provide, in 
pertinent part, that the illness or symptom not be 
attributable to any known clinical diagnosis by history, 
physical examination, and/or laboratory tests.  38 C.F.R. 
§ 3.317.  In that regard, the evidence of record appears to 
support the veteran's claims of service connection for 
undiagnosed illnesses manifested symptoms of diarrhea, 
dizziness and disequilibrium, headaches, and muscle and joint 
pain.  

For example, the record reflects the veteran has undergone 
repeated diagnostic testing in connection with his reported 
symptoms of diarrhea, dizziness and disequilibrium, 
headaches, and muscle and joint pain.  That testing has been 
extensive, including laboratory testing, magnetic resonance 
imaging, sigmoidoscopy, colonoscopy, electronystagmography, 
bone marrow testing, and a biopsy.  Without exception, 
however, those tests failed to reveal any organic cause for 
the veteran's complaints.  In fact, his examining physician 
indicated that he had exhausted all diagnostic possibilities 
for the veteran's reported symptoms.

The record also contains several notations by VA examiners 
which support the finding that the veteran's claimed symptoms 
are not be attributable to any known clinical diagnosis by 
history, physical examination, and/or laboratory tests.  For 
example, at a September 1993 VA medical examination, the 
diagnoses included chronic fatigue on a nonorganic basis, and 
chronic diarrhea on a nonorganic basis.  Likewise, on VA 
medical examination November 1997, the diagnoses included 
irritable bowel syndrome, due to unknown disease, 
undiagnosable; arthralgias and myalgias, due to unknown 
disease; balance loss, exact etiology unknown.  

Based on the foregoing, the evidence of record suggests that 
the veteran's symptoms of diarrhea, dizziness and 
disequilibrium, headaches, and muscle and joint pain, which 
have been shown to be chronic, cannot be attributed to a 
diagnosed illness.  Service connection is thus warranted 
under 38 U.S.C.A. § 1117.


ORDER

Service connection for undiagnosed illness manifested by 
diarrhea, dizziness and disequilibrium, headaches, and muscle 
and joint pain is granted.

REMAND

The veteran has also claimed entitlement to increased ratings 
for his bilateral hearing loss and chronic fatigue with 
depression and memory loss (undiagnosed illness).  A review 
of the record indicates that he last underwent VA medical 
examination for compensation purposes in November 1997.  At 
his October 2000 Board hearing, however, he indicated that 
his service-connected disabilities had increased in severity 
since that time.  

The Court has held that when a veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is inadequate to rate the current state of 
the condition, VA must provide a new examination.  Olsen v. 
Principi, 3 Vet. App. 480 (1992).  Also, VCAA provides that 
in the case of a claim for disability compensation, the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such is 
needed to make a decision on the claim.  VCAA (codified at 38 
U.S.C.A. § 5103A(d)(1) (West Supp. 2001). 

The Board also notes that during the pendency of this appeal, 
VA issued new regulations for evaluating impairment of 
auditory acuity.  These became effective June 10, 1999.  See 
62 Fed. Reg. 25,202-210 (May 11, 1999) (codified at 38 C.F.R. 
§§ 3.85, 3.86).  The Court has held that, where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the veteran  will 
apply unless Congress provided otherwise or has permitted the 
Secretary of VA to do otherwise and the Secretary has done 
so.  See also Baker v. West, 11  Vet. App. 163 (1998); VA 
O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 
33,421 (2000).

The record indicates that the veteran has not been afforded a 
VA audiometric examination for compensation purposes since 
the regulatory amendments referenced above became effective.  
Thus, he has not yet been afforded the hearing tests required 
by the new regulations.  See Massey v. Brown, 7 Vet. App. 204 
(1994) (an examination must provide sufficient information to 
rate the disability in accordance with the applicable rating 
criteria).  Thus, a new VA audiometric examination is 
necessary.  

Finally, as noted above, by March 1998 rating decision, the 
RO denied a rating in excess of 10 percent for the veteran's 
actinic keratosis.  In April 1998, on VA Form 9, he appeared 
to disagree with the RO determination in this regard.  
However, a Statement of the Case addressing this matter has 
not yet been issued.  According to the Court, a remand for 
this action is necessary.  See Manlincon, supra.

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claims and to ensure due process, 
the case is remanded for the following:

1.  The RO should issue a Statement of 
the Case to the veteran and his 
representative addressing the issue of 
entitlement to a rating in excess of 10 
percent for actinic keratosis.  The 
Statement of the Case should include all 
relevant law and regulations pertaining 
to the claim.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  See 38 C.F.R. 
§ 20.302(b).  This matter should then be 
returned to the Board for further 
appellate consideration, only if an 
appeal is properly perfected.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA or private, inpatient or outpatient, 
who may possess additional records of 
treatment pertinent to his claims for 
increased ratings for his service-
connected hearing loss and chronic 
fatigue with depression and memory loss.  
After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of his 
complete treatment records from all 
sources identified (which have not been 
previously secured).

3.  The veteran should then be scheduled 
for a VA audiology examination to 
determine the current severity of his 
service-connected bilateral hearing loss.  
The claims folder must be provided to the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted, including an audiology  
evaluation showing results of pure tone 
audiometry for 1,000, 2,000, 3,000, and 
4,000 Hertz, the average pure tone loss 
for each ear based thereon, and the 
results of controlled speech 
discrimination tests for each ear.

4.  The veteran should also be afforded 
VA medical examination to determine the 
current severity of his service-connected 
undiagnosed illness manifested by chronic 
fatigue with depression and memory loss.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  All necessary 
tests should be conducted and results 
reported in detail.  The examiner should 
be requested to comment on whether the 
veteran's undiagnosed illness is 
manifested by any debilitating fatigue, 
cognitive impairments, or combination of 
other signs and symptoms (such as 
inability to concentrate, forgetfulness, 
confusion, or a combination of other 
signs and symptoms).  The number and 
duration of any incapacitating episodes 
requiring bed rest and treatment by a 
physician should be reported.  If a 
component of the veteran's complaints are 
attributable to a known diagnosis, the 
examiner should so indicate.  

5.  The RO should then carefully review 
the examination reports to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).  
Also, the RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  

6.  Thereafter, the RO should review the 
record.  The RO should specifically 
document consideration of 38 C.F.R. § 
3.321(b)(1), and also consider 
applicability of the new regulations 
pertaining to the evaluation of hearing 
loss disabilities.

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further review.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 



